Exhibit 10.13

 

[g57631kgimage002.jpg]

 

01/27/05

 

THE SHERIDAN GROUP, INC.

 

Change-of-Control Incentive Plan

 

Corporate Staff

 

The Sheridan Group, Inc. (the “Company”) proposes to adopt this
Change-of-Control Incentive Plan (the “Plan”) for certain of its corporate staff
employees, providing for payment of the Severance Benefits described below in
the event of certain terminations of employment following a change of control. 
Any acquiror of the Company will be required to assume the Plan.

 

Severance Benefits:  During the period of eighteen (18) months following a
Change of Control, each Covered Employee will be entitled to payment by the
Successor Employer of Severance Compensation following any termination of such
Covered Employee’s employment as a result of (a) such Covered Employee’s
termination of his or her employment for Good Reason or (b) the Successor
Employer’s termination of such Covered Employee’s employment without Cause.

 

Defined Terms:

 

“Applicable Period” means, as to any Covered Employee, the longer of (a) six (6)
months and (b) a period of two weeks for each full year of such Covered
Employee’s employment by the Successor Employer, the Company, any subsidiary, or
any predecessor of the Company or any of its subsidiaries.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Cause” means:

 

(i)                                     the Covered Employee shall have
committed an act of fraud, embezzlement or misappropriation against the
Successor Employer, including, but not limited to, the offer, payment,
solicitation or acceptance of any unlawful bribe or kickback with respect to the
Successor Employer’s business; or

 

(ii)                                  the Covered Employee shall have been
convicted by a court of competent jurisdiction of, or pleaded guilty or nolo
contendere to, any felony or any crime involving moral turpitude; or

 

(iii)                               the Covered Employee shall have refused,
after explicit written notice, to obey any lawful resolution of or direction by
the Successor Board which is consistent with the duties incident to his or her
employment; or

 

(iv)                              the Covered Employee shall have been
chronically absent from work (excluding vacations, illnesses or leaves of
absence approved by the Successor Board); or

 

--------------------------------------------------------------------------------


 

(v)                                 the Covered Employee shall have failed to
perform the duties incident to his or her employment with the Successor Employer
on a regular basis, and such failure shall have continued for a period of twenty
(20) days after written notice to the Covered Employee specifying such failure
in reasonable detail (other than as a result of the Covered Employee’s
Disability); or

 

(vi)                              the Covered Employee shall have engaged in the
unlawful use (including being under the influence) or possession of illegal
drugs on the Successor Employer’s premises.

 

“Change of Control” means (i) the sale or other transfer of all or substantially
all of the assets of the Company or its subsidiaries in a single transaction or
series of related transactions, (ii) the merger or consolidation of the Company
with any other entity, a majority of whose voting securities are owned by any
persons or persons other than the holders of a majority of the currently
outstanding voting securities of the Company, and (iii) the sale or other
transfer of a majority of the outstanding voting securities of the Company in a
single transaction or series of related transactions.

 

“Covered Employees” means those employees of the Company or any of its
subsidiaries, who:

 

(i)                                     from time to time have been designated
as Covered Employees by the Board of Directors and with respect to whom that
designation has not been revoked (the Board of Directors shall have the right in
its sole discretion to designate Covered Employees and to revoke that
designation); and

 

(ii)                                  remain employed by the Company

 

at the time of the closing of a Change of Control.

 

“Disability” means that an independent medical doctor (selected by the Successor
Employer’s health or disability insurer) shall have certified that the Covered
Employee has for 180 days, consecutive or non-consecutive, in any twelve (12)
month period been physically or mentally disabled in a manner which seriously
interferes with his or her ability to perform the duties incident to his or her
employment.  Any refusal by a Covered Employee to submit to a medical
examination for the purpose of certifying Disability shall be deemed to
constitute conclusive evidence of such Covered Employee’s Disability.

 

“First Change of Control” means the first Change of Control to occur after the
date of adoption of the Plan.

 

“Good Reason” means the occurrence of any of the events or conditions described
in subparagraphs (i) - (iv) of this definition, without the Covered Employee’s
express written consent, which is not corrected within twenty (20) days after
delivery by the Covered Employee of written notice thereof to the Successor
Employer:

 

2

--------------------------------------------------------------------------------


 

(i)                                     a material reduction in the Covered
Employee’s status, title, position, scope of authority or responsibilities, or
the assignment to the Covered Employee of any duties or responsibilities which
are materially inconsistent with such status, title, position, authority or
responsibilities;

 

(ii)                                  involuntary relocation of the Covered
Employee;

 

(iii)                               any removal of the Covered Employee from or
failure to reappoint him or her to any of his or her positions held on the date
of the Change of Control, except in connection with the termination of his or
her employment by the Successor Employer for Cause or by the Covered Employee
other than for Good Reason, or as a result of the Covered Employee’s death or
Disability; or

 

(iv)                              a material reduction by the Successor Employer
in the Covered Employee’s compensation or benefits as in effect on the date of
the Change of Control.

 

“Severance Compensation” means:

 

(i)                                     severance payments, in accordance with
the Successor Employer’s then current payroll practices, at an annual rate equal
to the Covered Employee’s base salary in effect on the date of the Change of
Control, for the Applicable Period;

 

(ii)                                  continued coverage during the Applicable
Period under the health insurance plan maintained by the Successor Employer for
its full-time, salaried employees; and

 

(iii)                               payment of any expense reimbursements for
expenses incurred in the performance of the Covered Employee’s duties prior to
termination of his or her employment.

 

“Successor Board” means the Board of Directors of the Successor Employer.

 

“Successor Employer” means the entity continuing the business of the Company and
its subsidiaries, or a part thereof, and employing the Covered Employee
following a Change of Control.

 

Other Terms:

 

At Will Employment:  Each of the Covered Employees is an at-will employee of the
Company or one of its subsidiaries, and his or her employment may be terminated
at any time by such Covered Employee’s or by his or her employer’s giving the
other party written notice of termination.  Nothing contained in this Plan is
intended to create for any of the Covered Employees any right to continued
employment with the Company, any of its subsidiaries, or any Successor Employer,
or employment in the same position or on the same terms as those currently in
effect.

 

3

--------------------------------------------------------------------------------


 

Arbitration of Disputes:  Any controversy or claim between any Covered Employee
and a Successor Employer arising out of or relating to this Plan or the breach
thereof shall, to the extent permitted by law, be settled by arbitration in any
forum and form agreed upon by the Covered Employee and the Successor Employer,
or in the absence of such an agreement, under the auspices of the American
Arbitration Association (“AAA”) in Baltimore, Maryland in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators, except that
the Successor Employer shall pay all administrative fees and arbitrator’s fees
and expenses related to such arbitration.  Notwithstanding the foregoing, this
provision shall not preclude any party from pursuing a court action for the sole
purpose of obtaining a temporary restraining order or a preliminary injunction
in circumstances in which such relief is appropriate, provided that any other
relief shall be pursued through an arbitration proceeding as provided herein.

 

Severability:  If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

 

Waivers:  No delay or omission by any Covered Employee, by the Company or any of
its subsidiaries, or by any Successor Employer in exercising any right, power or
privilege hereunder shall impair such right, power or privilege, nor shall any
single or partial exercise of any such right, power or privilege preclude any
further exercise thereof or the exercise of any other right, power or privilege.

 

Amendment; Termination:  The Successor Board may, by action(s) duly approved in
accordance with the Company’s By-Laws and applicable law, amend or terminate the
Plan at any time (or, in the case of amendments, from time to time) after the
date of completion of the First Change of Control, provided that no such
amendment or termination shall, without the prior written consent of the Covered
Employee(s) so affected, adversely affect any of the rights or benefits to which
any of the Covered Employees is entitled under the Plan immediately following
the completion of the First Change of Control (including all rights to payments
and benefits upon a subsequent termination of the employment of such Covered
Employee(s)).

 

Assignment; Rights of Parties:  The rights and obligations of the Company, its
subsidiaries, each of the Covered Employees and each Successor Employer shall
inure to the benefit of, and shall be binding upon, the successors and assigns
of each of them.

 

GOVERNING LAW.  THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS
OF LAW.

 

4

--------------------------------------------------------------------------------